ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Impact Resources, Inc.                      )        ASBCA Nos. 62120, 62121
                                            )
Under Contract No. M67854-11-F-4683         )

APPEARANCES FOR THE APPELLANT:                       Lars E. Anderson, Esq.
                                                     James P. Miller, Esq.
                                                      Odin Feldman Pittleman PC
                                                      Reston, VA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     James S. Du Pré, Esq.
                                                     Edward W. Kirsch, Esq.
                                                      Trial Attorneys
                                                      Marine Corps Systems Command
                                                      Quantico, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: June 2, 2020



                                                  HEIDI L. OSTERHOUT
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62120, 62121, Appeals of
Impact Resources, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 3, 2020




                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals




                                        2